Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 1 of 10 - Page ID#: 199




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

  NELDA SKINNER,                                       CIVIL ACTION NO. 5:19-472-KKC
        Plaintiff,

  V.                                                          OPINION AND ORDER

  ETHICON, INC. and
  JOHNSON & JOHNSON,
        Defendants.


                                           *** *** ***

          This matter is before the Court on the second motion to dismiss (DE 9) filed by

  defendants Ethicon, Inc. and Johnson & Johnson (together, “Ethicon”). For the following

  reasons, the motion will be granted in part and denied in part.

       I. Background

          In its opinion on Ethicon’s prior motion to dismiss, the Court determined that

  plaintiff Nelda Skinner had failed to set forth sufficient allegations in her complaint to

  state any claim for relief. The Court permitted her to file an amended complaint

  correcting the deficiencies. She has now filed the amended complaint. Ethicon argues that

  the new complaint still fails to set forth sufficient allegations to state any claim.

          With the amended complaint, Skinner alleges that Ethicon manufactures and sells

  sutures that are sold under the brand name Vicryl. She alleges that she suffered personal

  injuries as a direct result of “being implanted with” the sutures, which she alleges are

  “defective and unreasonably dangerous.” (DE 8, Complaint, ¶4.) She alleges that, after

  the sutures were implanted in her, she had to undergo another surgery to “repair the
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 2 of 10 - Page ID#: 200




  opened wounds and the dehiscence caused by the failure of the Vicryl sutures.” (DE 8,

  Complaint, ¶10.) She alleges that the sutures were subject to a recall notice and that

  Ethicon “knew or should have known there was a substantial likelihood of failed Ethicon

  Vicryl sutures.” (DE 8, Complaint, ¶10.) She alleges that Ethicon nonetheless chose to

  keep selling them. (DE 8, Complaint, ¶18.)

          Ethicon moves pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss

  the complaint for failure to state any claim. In her cursory response, Skinner does not

  point to the allegations in the complaint that support her specific claims. She asserts that

  the specifics to support at least some of the claims will be determined during discovery.

  This is insufficient.

          A plaintiff cannot file suit and then claim that she will use discovery to obtain the

  facts necessary to support it. New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650

  F.3d 1046, 1051 (6th Cir.2011). “Rule 8 marks a notable and generous departure from the

  hyper-technical, code-pleading regime of a prior era, but it does not unlock the doors of

  discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft v. Iqbal,

  556 U.S. 662, 678–79 (2009). The Sixth Circuit Court of Appeals “has rejected the

  argument that a claim should survive a motion to dismiss on the basis that necessary

  information is exclusively within the defendant's control, even in the context of the less

  rigorous pleading requirements of the Federal Rule of Civil Procedure 8.” Chesbrough v.

  VPA, P.C., 655 F.3d 461, 472 (6th Cir.2011) (citing New Albany Tractor, 650 F.3d at

  1050–51). “[P]laintiff must allege specific facts . . . even if those facts are only within the

  head or hands of the defendants. The plaintiff may not use the discovery process to obtain

  these facts after filing suit.” New Albany Tractor, 650 F.3d at 1051.



                                                 2
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 3 of 10 - Page ID#: 201




         As it must, the Court will review each claim to determine if the amended

  complaint sets forth sufficient allegations to support it.

     II. Analysis

          Under Federal Rule of Civil Procedure 8(a)(2), a complaint need only contain “a

  short and plain statement of the claim showing that the pleader is entitled to relief,” but

  the complaint must assert enough facts to provide the defendant with “fair notice of what

  the claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007) (citation and ellipsis omitted).

         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

  detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his

  ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Id. at 555 (citations and

  internal brackets omitted). To survive a motion to dismiss, the factual allegations in the

  complaint “must be enough to raise a right to relief above the speculative level.” Id. The

  plaintiff must plead “enough facts to state a claim to relief that is plausible on its face”

  and to nudge his claim “across the line from conceivable to plausible.” Id. at 570.

         “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 556 U.S. at 678. The plaintiff must plead facts that allow for

  “more than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a

  complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops

  short of the line between possibility and plausibility of ‘entitlement to relief.’” Id.

  (quoting Twombly, 550 U.S. at 557).



                                                 3
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 4 of 10 - Page ID#: 202




          Skinner mentions 10 types of claims in this latest complaint: strict liability based

  on manufacturing defect (Count I); strict liability based on design defect (Count II); strict

  liability based on a failure to warn (Count II); negligence in manufacturing (Count III);

  negligent failure to recall/retrofit (Count III); negligent failure to warn (Count III);

  negligence per se (Count IV); breach of express warranty (Count V); breach of implied

  warranty (Count VI); and a violation of the Kentucky Consumer Protection Act, KRS

  § 367.170 et seq (Count VII). Ethicon asserts that defendants have failed to set forth

  sufficient allegations to state any of these claims.

          As to the first claim – strict liability based on a manufacturing defect –Ethicon

  argues that this claim must be dismissed because the Skinner does not identify a specific

  manufacturing defect. Skinner asserts, however, that the sutures were subject to a medical

  device recall, which states that the sutures “exhibited suture damage due to a

  manufacturing equipment issue” which could result in a “superficial wound dehiscence or

  contribute to impaired wound healing.” (DE 8, Complaint ¶25.)

          Ethicon asserts that nothing in the documents attached to Skinner’s complaint

  indicates that the sutures used to treat her were subject to the recall notice. At this point,

  however, the issue is whether Skinner has made sufficient allegations, not whether she

  has documents that can support the allegations. She explicitly alleges that the sutures she

  was treated with were subject to the recall notice, which indicated that the sutures were

  damaged during manufacturing and that the damage caused the kinds of wounds she

  alleges. (DE 8, Complaint ¶24.) Nothing in the documents she attaches to the complaint,

  including the recall notice, contradicts that assertion.




                                                 4
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 5 of 10 - Page ID#: 203




         For her second claim – product liability based on design defect– Ethicon asserts

  that this claim must be dismissed because Skinner does not allege how the suture design

  was defective or how any design defect caused her injury. As discussed, the complaint

  adequately alleges that the sutures were defective due to a manufacturing defect. In other

  words, it alleges that the sutures were not manufactured in accordance with their

  specifications. See Greene v. B.F. Goodrich Avionics Systems, Inc., 409 F.3d 784, 788

  (6th Cir. 2005) (“Under Kentucky law, a manufacturing defect exists in a product when it

  leaves the hands of the manufacturer in a defective condition because it was not

  manufactured or assembled in accordance with its specifications.”)

         While a complaint can plead alternative theories of liability, the complaint does

  not allege any facts from which the Court could infer that, in addition to the sutures being

  manufactured contrary to their specifications, the design for the sutures was also

  defective. In Count II, Skinner simply makes the conclusory allegation that the sutures

  were “defective.” (DE 8, Complaint, ¶¶ 34, 35.) In her response, she argues that she will

  determine the design defect in discovery. As discussed above, this is not sufficient. This

  claim will be dismissed without prejudice.

         Instead of alleging a design defect, the allegations contained in count II of the

  complaint are centered on the alleged failure to warn. Skinner alleges that the Ethicon

  knew the Vicryl sutures “posed a significant and higher risk of failure than other similar

  sutures” (DE 8, Complaint, ¶33), but it failed to adequately warn customers about the

  risks. (DE 8, Complaint, ¶36.) She specifically alleges that Ethicon knew that the sutures

  “[h]ad previously caused serious bodily injury to its users with special medical conditions




                                               5
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 6 of 10 - Page ID#: 204




  such as those of plaintiff.” (DE 8, Complaint, ¶41(c)) This is sufficient to state a product

  liability claim based on a failure to warn.

         As to the negligence claim in Count III of the complaint, Skinner mentions three

  duties: a duty to exercise care in manufacturing the sutures (DE 8, Complaint, ¶ 44); a

  duty to recall and/or retrofit the sutures (DE 8, Complaint, ¶ 51); and a duty to adequately

  warn of the sutures’ alleged dangers (DE 8, Complaint, ¶ 56). Ethicon argues that Skinner

  has failed to allege a negligence claim based on any of these duties.

         As to the duty to exercise care in manufacturing, Skinner makes conclusory

  allegations that Ethicon failed to use reasonable care in the manufacturing of the sutures.

  (DE 8, Complaint ¶ 45(b), (c)). These allegations are insufficient to support the claim.

  She also alleges that Ethicon did not adopt manufacturing processes that could have

  reduced the risk of the product failure and that it failed to establish an adequate quality

  assurance program in manufacturing the sutures. (DE 8, Complaint ¶¶ 45(a)(d)). She does

  not allege any facts that would show how Ethicon’s manufacturing processes or quality

  assurance program were inadequate. These allegations are insufficient to support a claim

  that Ethicon was negligent in manufacturing the sutures. This claim will be dismissed

  without prejudice.

         As to the duty to recall or retrofit the sutures, Skinner alleges that Ethicon knew

  of the sutures’ defect before she was treated with them and, thus, had a duty to recall

  them. (DE 8, Complaint, ¶ 50.) As discussed, however, Skinner also alleges that Ethicon

  did recall the sutures at issue. (DE 8, Complaint, ¶24.) Further, she does not mention this

  claim in her response to the motion to dismiss. Thus, it is not clear that Skinner even

  intends to allege that Ethicon negligently failed to recall the product. Regardless,



                                                6
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 7 of 10 - Page ID#: 205




  Kentucky does not recognize a negligence claim based on a duty to recall or retrofit a

  product. Ostendorf v. Clark Equip. Co., 122 S.W.3d 530, 533, 534 (Ky. 2003) (“Product

  recalls, however, are properly the province of administrative agencies, as the federal

  statutes that expressly delegate recall authority to various agencies suggest.”) (quoting

  Schwartz, The Post-Sale Duty to Warn: Two Unfortunate Forks in the Road to a

  Reasonable Doctrine, 58 N.Y.U.L. Rev. 892, 201 (Oct. 1983)); May for Estate of May v.

  Ford Motor Company, No. 09-165-GFVT 2011 WL 13234171, at *3 n.2 (E.D. Ky. Jan.

  24, 2011) To the extent that Skinner attempts to assert such a claim, it will be dismissed

  with prejudice.

         As to the alleged breach of the duty to warn, Skinner alleges that Ethicon knew of

  the dangers presented by the sutures but failed to provide adequate warnings. As

  discussed, Skinner has adequately alleged that the sutures were defective because of a

  manufacturing defect, that the defect caused injuries, and that she suffered the kinds of

  injuries caused by the defect. Skinner has also adequately alleged that Ethicon knew

  about the injuries but failed to warn about the dangers.

         In Count IV of the complaint, Skinner asserts a negligence per se claim, asserting

  that Ethicon violated several state and federal regulations. The common law concept of

  negligence per se is codified in Kentucky statute KRS § 446.070. Davidson v. American

  Freightways, Inc., 25 S.W.3d 94, 99 (Ky.2000). The statute provides that “[a] person

  injured by the violation of any statute may recover from the offender such damages as he

  sustained by reason of the violation, although a penalty or forfeiture is imposed for such

  violation.” KRS § 446.070. Kentucky courts have held that the “any statute” language in

  KRS § 446.070 is limited to Kentucky statutes and does not extend to federal statutes and



                                               7
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 8 of 10 - Page ID#: 206




  regulations. T & M Jewelry, Inc. v. Hicks ex rel. Hicks, 189 S.W.3d 526, 530 (Ky.2006).

  The legislature did not intend the statute “to embrace the whole of federal laws and the

  laws of other states and thereby confer a private civil remedy for such a vast array of

  violations.” T & M Jewelry, Inc., 189 S.W.3d at 530. “Violations of federal laws and

  regulations and the law of other states do not create a cause of action based on KRS

  446.070.” St. Luke Hosp., Inc. v. Straub, 354 S.W.3d 529, 534 (Ky.2011). Skinner does

  not address this claim in her response to the motion to dismiss. Because this claim is

  premised entirely on the alleged violation of federal statutes and regulations, it must be

  dismissed.

         With Counts V, VI, and VII of the complaint, Skinner asserts claims for breach of

  express and implied warranty and for violation of the Kentucky Consumer Protection

  Act, KRS 367.170, et seq. Ethicon argues all these claims must be dismissed because all

  require privity of contract. This is correct. See Waterfill v. Nat'l Molding Corp., 215 F.

  App'x 402, 405 (6th Cir. 2007) (stating that, under Kentucky law, “claims for breach of

  express or implied warranties may proceed only where there is privity between the

  parties.”); Compex Int'l Co., Ltd. V. Taylor, 209 S.W.3d 462, 464 (Ky. 2006) (“[P]rivity

  remains a prerequisite for products liability claims based on warranty....”); Yonts v.

  Easton Tech. Prod., Inc., 676 F. App'x 413, 420 (6th Cir. 2017) (stating that, under the

  KCPA, “a subsequent purchaser may not maintain an action against a seller with whom

  he did not deal.”); Davis v. Norton Healthcare, Inc., No. 2020-CA-0151-MR, 2021 WL

  223528, at *4 (Ky. Ct. App. Jan. 22, 2021) (“Claims may only be brought under the

  KCPA by individuals who personally purchase goods or services from a merchant. . . .”).




                                                8
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 9 of 10 - Page ID#: 207




         In her response to the motion to dismiss, Skinner argues that there was privity of

  contract between her and Ethicon because she was billed for the sutures. In the amended

  complaint, however, she asserts that she purchased the sutures from her “medical

  providers.” (DE 8, First Amended Complaint ¶ 66.) Privity of contract exists only

  between the seller and its immediate purchasers. Waterfill, 215 F. App'x at 405; Skilcraft

  Sheetmetal, Inc. v. Ky. Machinery, Inc., 836 S.W.2d 907, 909 (Ky. 1992) (stating the

  KCPA “plainly contemplates an action by a purchaser against his immediate seller”).

  Because Skinner has not alleged or even argued that such privity exists between her and

  Ethicon, both breach of warranty claims and the KCPA claim must be dismissed with

  prejudice.

     III. Conclusion

         Accordingly, the Court hereby ORDERS the motion to dismiss is GRANTED in

  part and DENIED in part as follows:

         1)      the motion is GRANTED as to the strict-liability claim based on a design

                  defect and as to the negligence claim based on the duty to exercise

                  reasonable care in manufacturing. These claims are DISMISSED without

                  prejudice;

         2)      the motion is GRANTED as to the negligence claim based on a breach of

                  the duty to recall and the claims for negligence per se, breach of express

                  and implied warranties, and violation of the KCPA. These claims are

                  DISMISSED with prejudice; and

         3)      the motion is DENIED as to the strict liability claims based on a

                  manufacturing defect and a failure to warn and as to the claim for


                                               9
Case: 5:19-cv-00472-KKC Doc #: 12 Filed: 02/18/21 Page: 10 of 10 - Page ID#: 208




                  negligent failure to warn. These three claims are the sole claims

                  remaining in this action.

         The Court does not interpret the First Amended Complaint to assert any claims

  other than those addressed in this opinion.

                 Dated February 18, 2021




                                                10
